Case: 16-20172      Document: 00514120801         Page: 1    Date Filed: 08/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-20172                                 FILED
                                  Summary Calendar                         August 17, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk


MICHAEL WAYNE STEWART,

                                                 Plaintiff−Appellant,

versus

FRANK A. LEONARD, M.D., Individually and in His Official Capacity,

                                                 Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1483




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Michael Stewart, Texas prisoner #906797, appeals the summary-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20172       Document: 00514120801   Page: 2   Date Filed: 08/17/2017


                                  No. 16-20172

judgment dismissal of his 42 U.S.C. § 1983 suit, wherein he raised claims re-
garding his medical care and conditions of confinement. This court is without
jurisdiction to consider Stewart’s appeal insofar as he seeks review of the
underlying judgment. According to the certificate of service, his post-judgment
motion was placed in the prison mail system at the earliest on February 12,
2016, which was 29 days after judgment was entered. Any post-judgment
motion that challenges the underlying judgment, requests relief other than
correction of a purely clerical error, and is filed more than 28 days after judg-
ment is treated as a motion under Federal Rule of Civil Procedure 60(b). See
Harcon Barge Co. v. D&G Boat Rentals, Inc., 784 F.2d 665, 668−69 (5th Cir.
1986) (en banc); Williams v. Thaler, 602 F.3d 291, 303 (5th Cir. 2010).

      Thus, Stewart’s motion was not timely under Federal Rule of Civil Proce-
dure 59(e) and instead must be considered a Rule 60(b) motion. Because the
notice of appeal is timely only as to the Rule 60(b) motion, it “does not bring up
the underlying judgment for review.” Bailey v. Cain, 609 F.3d 763, 767 (5th
Cir. 2010).

      The denial of Rule 60(b) relief is reviewed for abuse of discretion. Her-
nandez v. Thaler, 630 F.3d 420, 428 (5th Cir. 2011). “It is not enough that the
granting of relief might have been permissible, or even warranted—denial
must have been so unwarranted as to constitute an abuse of discretion.” Seven
Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A Jan. 1981). A
Rule 60(b) motion is not an opportunity to rehash prior arguments. See Triple
Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 269 (5th Cir. 2007) (noting that, as a
general proposition, a Rule 60(b) motion is not a permissible method for a party
to “relitigate its case”).

      In his Rule 60(b) motion, Stewart offered only conclusional allegations
and unsubstantiated assertions, none of which made the denial of the


                                        2
    Case: 16-20172    Document: 00514120801     Page: 3   Date Filed: 08/17/2017


                                 No. 16-20172

Rule 60(b) motion “so unwarranted as to constitute an abuse of discretion.” See
Seven Elves, 635 F.2d at 402. Without more, Stewart’s disagreement with his
medical treatment was insufficient to constitute deliberate indifference, see
Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006), especially in light of a
record showing a continued willingness to take his medical claims seriously,
see Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001).

      Stewart also challenges the district court’s decision, under 28 U.S.C.
§ 1915A, to dismiss his claims related to his conditions of confinement. As
noted previously, because Stewart’s postjudgment motion is a Rule 60(b)
motion, it cannot implicate the underlying judgment for review. See Bailey,
609 F.3d at 767. Stewart did not otherwise challenge the dismissal of his
conditions-of-confinement claims in his Rule 60(b) motion, so this court is with-
out jurisdiction to consider his arguments on appeal.

      In light of the foregoing, the appeal is DISMISSED in part for want of
jurisdiction. To the extent that Stewart challenges the denial of his post-
judgment motion, the judgment in that respect is AFFIRMED. Finally, Stew-
art’s motion for leave to file an out-of-time reply brief is GRANTED.




                                       3